Citation Nr: 1418474	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  12-20 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right elbow condition.

2.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 1972, February 2004 to January 2005, April 2007 to July 2007, and January 2009 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in part, denied service connection for the claimed disabilities.

The Veteran testified at a Board videoconference hearing in March 2013.  Unfortunately, a transcript of that hearing could not be generated.  The Veteran was afforded another hearing in September 2013 before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of that hearing transcript has been associated with the claims file.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran was diagnosed with right elbow lateral epicondylitis during active service, and VA records show the same diagnosis prior to the Veteran's discharge from active service but after he filed his claim for benefits. 


CONCLUSION OF LAW

The criteria for service connection for right elbow lateral epicondylitis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2103).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit being decided on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

Here, the Veteran's VA records from January 28, 2010 show he was diagnosed with lateral epicondylitis of the right elbow.  Notably, the Veteran filed his claim for benefits on January 22, 2010, but was not discharged from active service until February 1, 2010.  A March 2010 VA examination noted the Veteran's complaints of right elbow pain, but did not diagnose a right elbow condition.  A July 2012 VA opinion stated that the March 2010 examination showed normal range-of-motion and x-ray findings, and therefore no chronic disability was present.

The requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board of Veterans' Appeals must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  A determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance.  Id. at n.4.

In this case, because the Veteran was diagnosed with a right elbow condition subsequent to the filing of his claim, and within a few days of his discharge from service, he has met the criteria for a "current disability" for service connection purposes.

In addition, service treatment records show the Veteran complained of right elbow pain in August 2009, and that this pain was incurred in the line of duty.  Additional records dated October 2009 reflect a diagnosis of lateral epicondylitis following a period of overuse.  Additional "sick slips" from October 2009 and November 2009 document additional complaints of right elbow pain.  Therefore, element (2) of service connection, ) in-service incurrence of an injury, has also been met.

With respect to element (3), there is currently no competent medical opinion linking the Veteran's current disability to his in-service injury.  However, in light of the Veteran's well-documented right elbow complaints during and after service, as well as the same diagnosis (lateral epicondylitis) during service and subsequent to the filing of his claim, the Board finds that the overall weight of the evidence supports the conclusion that the Veteran's current condition was incurred in service.  See 38 C.F.R. § 3.303(d) (2013) (service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service).


ORDER

Service connection for right elbow lateral epicondylitis is granted.


REMAND

With respect to the Veteran's claim for service connection for a bilateral knee condition, additional development is warranted.  Specifically, the Veteran should be afforded a new VA examination to determine the nature and etiology of any current bilateral knee disability.  In addition, the Veteran's most recent VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records for the period from June 2012 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any current bilateral knee disabilities.  The claims file must be forwarded to the examiner, who should indicate in his/her report that the file was reviewed as part of the examination.  All appropriate tests and studies should be conducted.  Following completion of the examination, the following questions must be answered:

a) What are the current left and/or right knee disabilities present?

b) For each current disability identified, is it at least as likely as not (50 percent or greater probability) that the condition was incurred in or otherwise related to service?  In addressing this question, the examiner should acknowledge the Veteran's history of wearing approximately 40 pounds of body armor while exiting/jumping out of helicopters multiple times per day, as well his complaints of knee pain during a December 2009 service examination.  The examiner should also consider the findings from the March 2010 VA examination.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

4.  After the requested development has been completed, readjudicate the merits of the Veteran's claim for service connection for a bilateral knee condition based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


